SEVENTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE

This SEVENTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”) is
effective as of the 15th day of July, 2009, by and between the undersigned
selling entities (collectively, “Seller”) and CIVIC CENTER PROFESSIONAL
BUILDING, INC., a California corporation (“Buyer”).

Recitals

A. Seller and Buyer (successor in interest to Robert Ko) are parties to that
certain Agreement for Purchase and Sale of Real Property and Escrow Instructions
dated effective April 21, 2009, as amended by First Amendment to Agreement for
Purchase and Sale dated May 6, 2009, Second Amendment to Agreement for Purchase
and Sale dated May 12, 2009, Third Amendment to Agreement for Purchase and Sale
dated May 15, 2009, Fourth Amendment to Agreement for Purchase and Sale dated
May 22, 2009, Fifth Amendment to Agreement for Purchase and Sale dated May 29,
2009, and Sixth Amendment to Agreement for Purchase and Sale dated June 17, 2009
(as amended, the “Purchase Agreement”), for that certain real property located
in Orange County, California, commonly known as 901 Civic Center Drive, Santa
Ana, California, as more particularly described therein. Capitalized terms used
in this Amendment and not defined herein shall have the meanings given such
terms in the Purchase Agreement.

B. Seller and Buyer mutually desire to amend the Purchase Agreement as provided
below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer agree as follows.

1. Closing. Closing is hereby extended to July 17, 2009.

2. Covenants of Seller. Section 8.3.2.1 of the Purchase Agreement is hereby
deleted in its entirety.

3. No Other Amendments. Except with respect to the amendments expressly set
forth in this Amendment, the Purchase Agreement remains unmodified in all other
respects and in full force and effect. This Amendment is entered into pursuant
to, and is intended to be read together and consistent with, the Purchase
Agreement. However, if any inconsistencies exist between this Amendment and the
Purchase Agreement, the provisions of this Amendment shall prevail over anything
to the contrary in the Purchase Agreement.

4. Counterparts. This Amendment may be executed in counterparts. Facsimile or
.pdf delivery shall be sufficient to form a binding agreement.

1

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first hereinabove written.

     
SELLER:
  BUYER:
NNN VF 901 CIVIC, LLC,
  CIVIC CENTER PROFESSIONAL

a Delaware limited liability company BUILDING, INC., a California

          By:  
Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Vice President
  corporation


By: /s/ Robert Ko    
 
       
 
  Name: Robert Ko    
 
       
 
  Title: President    
 
       
By: /s/ Michael Rispoli
 
   
 
 
   
Name: Michael Rispoli
 
   
 
 
   
Title: Chief Financial Officer
 
   
 
 
NNN 901 CIVIC, LLC,  


 
a Delaware limited liability company     By:  
Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
Its Manager
 


   
By: /s/ Michael Rispoli
 
   
 
 
   
Name: Michael Rispoli
 
   
 
 
   
Title: Chief Financial Officer
 
   
 
 


2